Title: 15th.
From: Adams, John Quincy
To: 


       Mr. Williams gave us a lecture upon pneumatics: The parts for Commencement were not given out this morning as was expected: but the Class met by adjournment and tore up the agreement, as they found there was not sufficient unanimity, to carry the measure into execution.
       William Mason, of Salem, Essex C. will be 19 the 12th. of next September. His natural abilities are very good, and he has a peculiar taste for the Science of natural philosophy: this he has cultivated much by reading, and observation: but in all the other branches of learning, he has been rather remiss, and to all the college exercices, he has been very inattentive; his moral principles are not very severe, and in general since he has been a member of this university, he has been as indolent, and dissipated as any in the Class: his disposition is naturally good, and he is possessed of an innate generosity of soul, which even when it is carried to an excess, is at least an amiable failing: but he has not that command over his passions, which is requisite to a man, who wishes to be popular in the world; and he has always borne the character of a buck: his faults however may all be attributed to youthful imprudence; and a few years may probably render him a very useful member of Society.
      